DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1, 3, 4, 7, and 11, of a touch display panel comprising “a second mesh electrode (TE2) disposed on the substrate and comprising: a plurality of third extending portions (TE2a) alternately arranged with the plurality of first extending portions (TE1a) in the first direction; a plurality of fourth extending portions (TE2b) alternately arranged with the plurality of second extending portions (TE1b) in the second direction; and a plurality of second disconnection regions arranged along the second direction and extending in the first direction, wherein the plurality of second disconnection regions overlap the plurality of third extending portions and do not overlap the plurality of fourth extending portions (Fig. 2)” is not found in the prior art along with the rest of the limitations of claims 1, 3, 4, 7, and 11.
The closest in the art are Feng (US 20210232263 A1) and Lin (US 20210013241 A1).
Feng teaches a mesh electrode 210/220 with disconnection regions 202 (Fig. 1, [0041]-[0049]), but does not teach additional extending portions having a second plurality of disconnection regions.
Lin teaches electrodes 40X and 41X having gaps 40 G (Fig. 5, [0025]), but does not teach additional extending portions having a second plurality of disconnection regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692